           Case 1:21-cr-00103-CJN Document 27-2 Filed 08/16/21 Page 1 of 1


From:            Furst, Mona (USAKS)
To:              Stephen Brennwald; sfbrennwald@cs.com
Subject:         FW: Packer Discovery 12 - CCTV 0171- HIGHLY SENSITIVE
Date:            Saturday, August 14, 2021 1:52:00 PM



This is Discovery 12, not 11. I have changed the folder name to reflect that. Thanks

Regards,

Mona Furst
SLC/AUSA
District of Kansas
Detailee – District of Columbia
Direct line:316-269-6537


From: Furst, Mona (USAKS)
Sent: Saturday, August 14, 2021 1:48 PM
To: Stephen Brennwald <sbrennwald@bcrlawfirm.com>; sfbrennwald@cs.com
Subject: Packer Discovery 11 - CCTV 0171- HIGHLY SENSITIVE

Steve,
            I found Mr. Packer in the Crypt right as the crowd were pushing past the line of officers
to breach the Crypt. I have put this video in the USAfx folder entitled Packer Fast Track
Discovery 1 and Discovery 10 & 11. There are other CCTV videos in a zip file which I put there
July 2nd.
            You are already a viewer in this folder, but if you cannot access it please let me know.

Regards,

Mona Lee M. Furst
Senior Litigation Counsel
District of Kansas
Detailed to the District of Columbia
1200 Epic Center | 301 N. Main | Wichita, Kansas 67202
Direct line: 316-269-6537
